Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 06/30/2021. The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claim(s) 1-20 is/are pending in this application; and, claim(s) 1, 8 and 15 is/are independent claims. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1, 2, 5-8, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”, US 20190347668 A1), Bjorkegren (US 9858244 B1 and Khan (US 20120072311 A1).
As per claim 1, Williams teaches a system comprising: at least one processor (fig. 14; para [0067, 0182]: system 300 includes one or more processors); and a non-transitory computer-readable medium comprising instructions that, when executed by the at least one processor, cause the system to: 
	identify a set of touchpoints and an experience dataset indicating experiences of an entity (fig. 26; para [00267-0270]: touchpoints such as “client visits to the contact, service technician visits, product delivery”, etc.  with experience indicator ”Rating: 2” representing an experience dataset of the entity/person Cambria Davies);
	map the experience dataset to the set of touchpoints (fig. 26; para [00267-0270]: ratings or feedback are mapped to the experience dataset wherein indicators such as “Rating: 2” represents an experience dataset);
	determine a set of experience indicators representing the experience dataset of the entity (fig. 26: e.g. “Rating: 2” );
	generate an experience-journey timeline indicating mappings between particular experience indicators from the set of experience indicators to particular touchpoints from the set of touchpoints and provide the experience-journey timeline for display within a graphical user interface of a client device (fig. 26; para [0270]: “[i]n the example of FIG. 26, the feedback data of a contact is displayed in a timeline”).
	Williams does not explicitly disclose indicators representing combined experiences and visual attributes representing particular indicators from the set of indicators along an experience-journey timeline. However, Bjorkegren in the analogous art of behavior data teaches: experience indicators representing combined experiences and visual attributes representing particular experience indicators from a set of experience indicators along an experience-journey timeline (figs. 7 and 8; col. 21, lines 51-64; col. 24, line 59 – col. 25, line 7: three levels of granularity/visual attributes representing, for example, a degree of popularity in consumption experience such as least popular from a set of experience indicators 720-724 ranging from least popular among users, mid-range popular among users to most popular (and frequency of use, col. 16, lines 9-16) among users along a consumption experience-journey along a timeline, each set of experience indicator representing combined experiences). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bjorkegren with the teachings of Williams. One having ordinary skill in the art would have been motivated to combine such behavior data to provide an overall aggregate view for a more accurate depiction of experiences. 
Williams-Bjorkegren does not explicitly disclose associating metadata or tags with information/data or, moreover, identifying at least one of metadata or tags associating the experience/dataset with a set of touchpoints and map the experience/dataset to the set of touchpoints based on at least one of the metadata or the tag. However, Khan teaches: identifying at least one of metadata or tags associating the experience/dataset with a set of touchpoints and map the experience/dataset to the set of touchpoints based on at least one of the metadata or the tag (para [0020-0021]: wallet application identifies, for example, a URL provided by a touch point and interface with associated merchant entity code (MEC), the MEC is used to determine the appropriate merchant entity and corresponding merchant server associated with the order (e.g., by accessing a database of merchant identities mapped to merchant server addresses)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khan with the teachings of the modified Williams. One having ordinary skill in the art would have been motivated to combine such tags in order to provide access to the appropriate stored order request data when a match of customer identifiers is made.
	As per claim 2, the modified Williams teaches the system of claim 1. The modified Williams further teaches that, when executed by the at least one processor, cause the system to provide the experience-journey timeline to cause the client device to display the particular experience indicators in connection with the particular touchpoints from the set of touchpoints within the graphical user interface (Williams: fig. 26; para [00267-0270]: “[i]n the example of FIG. 26, the feedback data of a contact is displayed in a timeline” wherein touchpoints such as “client visits to the contact, service technician visits, product delivery”, etc.  with experience indicator ”Rating: 2” representing an experience dataset of the entity/person Cambria Davies). 
As per claim 5, the modified Williams teaches the system of claim 1. The modified Williams further teaches 
detect a user interaction with a selectable element corresponding to a touchpoint of the experience-journey timeline within the graphical user interface (Williams: fig. 26; para [0054]: “FIG. 26 is a screenshot showing an example GUI of a service system for showing a user feedback received from a user, including a feedback timeline”); and 
in response to detecting the user interaction: 
modify a visual appearance of a visual attribute representing an experience indicator in connection to the touchpoint of the experience-journey timeline within the graphical user interface (Williams: “FIG. 26 is a screenshot showing an example GUI of a service system for showing a user feedback received from a user, including a feedback timeline” wherein user may interact with “Filter activity” dropdown menu of fig. 26); and 
display possible actions related to the touchpoint, entity-provided recommendations, entity information for at least one of the entity, or statistical evaluations for the touchpoint corresponding to the touchpoint of the experience-journey timeline within the graphical user interface. (Bjorkegren: col. 21, lines 41-53; col. 25, lines 24-27: consumptions logs are used to generate a current consumption representation for a particular content item including modification of a granularity visual appearance of a visual attribute corresponding to representing an experience indicator in connection to the touchpoint of the consumption experience along a journey timeline; Williams: fig. 26; para [0075, 0180, 0264, 0266]) and display possible actions/providing a GUI related to the touchpoint, entity-provided recommendations, entity information for the entity or statistical evaluations for the touchpoint corresponding to the touchpoint of the experience-journey timeline within the GUI (para [0223]: provides a GUI  for customizing feedback wherein surveys including question in the survey and potential answers for the questions can be defined). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of display of possible actions as suggested in Bjorkegren reference into Williams reference because both of these reference are addressing the same need of behavior data. By doing so would improve the confidence level for classifying content consumed or not consumed.
	As per claim 6, the modified Williams teaches the system of claim 1. The modified Williams further teaches generate the experience-journey timeline by generating the experience-journey timeline for a segment of users indicating mappings between particular experience indicators corresponding to the segment of users and the particular touchpoints from the set of touchpoints and provide the experience-journey timeline by providing the experience-journey timeline for the segment of users to cause the client device to display the particular experience indicators corresponding to the segment of users in connection with the particular touchpoints from the set of touchpoints within the graphical user interface (Williams: fig. 26; para [00267-0270]: wherein the segment of users refers to individuals or users whose activities or responses have been recorded and can include individuals that belong to or possess a defined characteristics such as customers).
	As per claim 7, the modified Williams teaches the system of claim 1. The modified Williams further teaches 
that an experience indicator from the set of experience indicators comprises a representation of sentiments, emotions, or feedback (Williams: fig. 26; para [00267-0270]: feedback provided for touchpoints comprising interactions, for example between the entity with technician/another entity) and 
the set of touchpoints comprise interactions corresponding to the entity with another entity (Williams: fig. 26; para [00267-0270]: feedback provided for touchpoints comprising interactions, for example between the entity with technician/another entity); Bjorkegren: figs. 7 and 8; col. 21, lines 51-64; col. 24, line 59 – col. 25, line 7: three levels of granularity/visual attributes representing, for example, a degree of popularity in consumption experience such as least popular from a set of experience indicators 720-724 ranging from least popular, mid-range popular to most popular along a consumption experience-journey along a timeline, each set of experience indicator representing combined experiences based on feedback). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of display of possible actions as suggested in Bjorkegren reference into Williams reference because both of these reference are addressing the same need of behavior data. By doing so would improve the confidence level for classifying content consumed or not consumed.
As per claim 8, Williams teaches a non-transitory computer-readable medium storing instructions executed by at least one processor (fig. 14; para [0067, 0182]: system 300 includes one or more processors), cause a computing system to:
	identify a set of touchpoints and an experience dataset indicating experiences of an entity (fig. 26; para [00267-0270]: touchpoints such as “client visits to the contact, service technician visits, product delivery”, etc.  with experience indicator ”Rating: 2” representing an experience dataset of the entity/person Cambria Davies);
	map the experience dataset to the set of touchpoints (fig. 26; para [00267-0270]: ratings or feedback are mapped to the experience dataset wherein indicators such as “Rating: 2” represents an experience dataset);
	determine a set of experience indicators representing the experience dataset of the entity (fig. 26: e.g. “Rating: 2” );
	generate an experience-journey timeline indicating mappings between particular experience indicators from the set of experience indicators to particular touchpoints from the set of touchpoints and provide the experience-journey timeline for display within a graphical user interface of a client device (fig. 26; para [0270]: “[i]n the example of FIG. 26, the feedback data of a contact is displayed in a timeline”).
Williams does not explicitly disclose indicators representing combined experiences and visual attributes representing particular indicators from the set of indicators along an experience-journey timeline. However, Bjorkegren in the analogous art of behavior data teaches: experience indicators representing combined experiences and visual attributes representing particular experience indicators from a set of experience indicators along an experience-journey timeline (figs. 7 and 8; col. 21, lines 51-64; col. 24, line 59 – col. 25, line 7: three levels of granularity/visual attributes representing, for example, a degree of popularity in consumption experience such as least popular from a set of experience indicators 720-724 ranging from least popular, mid-range popular to most popular along a consumption experience-journey along a timeline, each set of experience indicator representing combined experiences). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bjorkegren with the teachings of Williams. One having ordinary skill in the art would have been motivated to combine such behavior data to provide an overall aggregate view for a more accurate depiction of experiences. 
Williams-Bjorkegren does not explicitly disclose associating metadata or tags with information/data or, moreover, identifying at least one of metadata or tags associating the experience/dataset with a set of touchpoints and map the experience/dataset to the set of touchpoints based on at least one of the metadata or the tag. However, Khan teaches: identifying at least one of metadata or tags associating the experience/dataset with a set of touchpoints and map the experience/dataset to the set of touchpoints based on at least one of the metadata or the tag (para [0020-0021]: wallet application identifies, for example, a URL provided by a touch point and interface with associated merchant entity code (MEC), the MEC is used to determine the appropriate merchant entity and corresponding merchant server associated with the order (e.g., by accessing a database of merchant identities mapped to merchant server addresses)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khan with the teachings of the modified Williams. One having ordinary skill in the art would have been motivated to combine such tags in order to provide access to the appropriate stored order request data when a match of customer identifiers is made.
	As per claim 15, Williams teaches a computing device comprising: at least one processor (fig. 14; para [0067, 0182]: system 300 includes one or more processors); and a non-transitory computer-readable medium comprising instructions that, when executed by the at least one processor, cause the computing device to:
	detect a user selection of an entity within a graphical user interface (fig. 26: Cambria Davies/entity selected); 
in response to detecting the user selection of the entity, receive an experience-journey timeline wherein the experience-journey timeline indicates mappings between particular experience indicators from a set of experience indicators to particular touchpoints from a set of touchpoints and display the experience-journey timeline within the graphical user interface by displaying the particular experience indicators in connection with the particular touchpoints from the set of touchpoints (fig. 26; para [00267-0270]: “[i]n the example of FIG. 26, the feedback data of a contact is displayed in a timeline” wherein touchpoints such as “client visits to the contact, service technician visits, product delivery”, etc.  with experience indicator ”Rating: 2” representing an experience dataset of the entity/person Cambria Davies).
Williams does not explicitly disclose indicators representing combined experiences and visual attributes representing particular indicators from the set of indicators along an experience-journey timeline. However, Bjorkegren in the analogous art of behavior data teaches: experience indicators representing combined experiences and visual attributes representing particular experience indicators from a set of experience indicators along an experience-journey timeline (figs. 7 and 8; col. 21, lines 51-64; col. 24, line 59 – col. 25, line 7: three levels of granularity/visual attributes representing, for example, a degree of popularity in consumption experience such as least popular from a set of experience indicators 720-724 ranging from least popular, mid-range popular to most popular along a consumption experience-journey along a timeline, each set of experience indicator representing combined experiences). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bjorkegren with the teachings of Williams. One having ordinary skill in the art would have been motivated to combine such behavior data to provide an overall aggregate view for a more accurate depiction of experiences. 
Williams-Bjorkegren does not explicitly disclose associating metadata or tags with information/data or, moreover, identifying at least one of metadata or tags associating the experience/dataset with a set of touchpoints and map the experience/dataset to the set of touchpoints based on at least one of the metadata or the tag. However, Khan teaches: identifying at least one of metadata or tags associating the experience/dataset with a set of touchpoints and map the experience/dataset to the set of touchpoints based on at least one of the metadata or the tag (para [0020-0021]: wallet application identifies, for example, a URL provided by a touch point and interface with associated merchant entity code (MEC), the MEC is used to determine the appropriate merchant entity and corresponding merchant server associated with the order (e.g., by accessing a database of merchant identities mapped to merchant server addresses)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khan with the teachings of the modified Williams. One having ordinary skill in the art would have been motivated to combine such tags in order to provide access to the appropriate stored order request data when a match of customer identifiers is made.
As per claim 17, the modified Williams teaches the computing device of claim 15. The modified Williams further teaches detect a user interaction with a selectable element corresponding to a touchpoint of the experience-journey timeline within the graphical user interface (Williams: fig. 26; para [0054]: “FIG. 26 is a screenshot showing an example GUI of a service system for showing a user feedback received from a user, including a feedback timeline”); and 
in response to detecting the user interaction: modify a visual appearance of a visual attribute corresponding to an experience indicator in connection to the touchpoint of the experience-journey timeline within the graphical user interface (Bjorkegren: col. 21, lines 41-53; col. 25, lines 24-27: consumptions logs are used to generate a current consumption representation for a particular content item including modification of a granularity visual appearance of a visual attribute corresponding to representing an experience indicator in connection to the touchpoint of the consumption experience along a journey timeline); and 
display possible actions related to at least one of the touchpoint, entity-provided recommendations, entity information for the entity, or statistical evaluations for the touchpoint corresponding to the touchpoint of the experience-journey timeline within the graphical user interface (Williams: “FIG. 26 is a screenshot showing an example GUI of a service system for showing a user feedback received from a user, including a feedback timeline” wherein user may interact with “Filter activity” dropdown menu of fig. 26; para [0075, 0180, 0264, 0266]) and display possible actions/providing a GUI related to the touchpoint, entity-provided recommendations, entity information for the entity or statistical evaluations for the touchpoint corresponding to the touchpoint of the experience-journey timeline within the GUI (para [0223]: provides a GUI  for customizing feedback wherein surveys including question in the survey and potential answers for the questions can be defined). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of display of possible actions as suggested in Bjorkegren reference into Williams reference because both of these reference are addressing the same need of behavior data.
As per claim 20, the modified Williams teaches the computing device of claim 15. The modified Williams further teaches an experience indicator from the set of experience indicators represents a combined experience indicating multiple experiences from the experience datasets (Bjorkegren: figs. 7 and 8; col. 21, lines 51-64; col. 24, line 59 – col. 25, line 7: three levels of granularity/visual attributes representing, for example, a degree of popularity in consumption experience such as least popular from a set of experience indicators 720-724 ranging from least popular, mid-range popular to most popular along a consumption experience-journey along a timeline, each set of experience indicator representing combined experiences).
5.	Claim(s) 3, 4, 10-14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”, US 20190347668 A1), Bjorkegren (US 9858244 B1), Khan (US 20120072311 A1) and Von Reden (US 20160147946 A1).
	As per claim 3, the modified Williams teaches the system of claim 1. The modified Williams further teaches that the experience-journey timeline indicates a first mapping between a first experience indicator and a first touchpoint and a second mapping between a second experience indicator corresponding to a second visual attribute and a second touchpoint (Williams: fig. 26; para [00267-0270]: a timeline has multiple mappings between experience indicators and touchpoints). Williams does not explicitly disclose indicators corresponding to visual attributes. However, Von Reden in the analogous art of experience timeline teaches: disclose indicators corresponding to visual attributes (fig. 18B: para [0178]: indicators 1822-1826 have visual attributes such as a color attribute and a shape attribute). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Von Reden with the teachings of Williams. One having ordinary skill in the art would have been motivated to combine such indicators in order to provide meaning to GUI elements at a glance and contribute significantly to the user-friendliness of GUI interfaces, especially since an image is worth a thousand words.
As per claim 4, the modified Williams teaches the system of claim 3. The modified Williams further teaches that the first experience indicator in connection with the first touchpoint using the first visual attribute, wherein the first visual attribute comprises at least one of a color attribute, a shape attribute, or a size attribute (Von Reden: fig. 18B: para [0178]: indicators 1840-1846 have visual attributes such as a color attribute and a shape attribute); and the second experience indicator in connection with the second touchpoint using the second visual attribute, wherein the first visual attribute is visually different from the second visual attribute (Von Reden: fig. 18B: e.g. the thumbs up shape is filled in with the color black and the thumbs down shape is in white). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Von Reder with the teachings of Williams. One having ordinary skill in the art would have been motivated to combine such visual attributes in order to provide meaning to GUI elements at a glance and contribute significantly to the user-friendliness of GUI interfaces, especially since an image is worth a thousand words.
As per claim 10, the modified Williams teaches the non-transitory computer-readable medium of claim 8. The modified Williams further teaches that the experience-journey timeline indicates a first mapping between a first experience indicator and a first touchpoint and a second mapping between a second experience indicator corresponding to a second visual attribute and a second touchpoint (Williams: fig. 26; para [00267-0270]: a timeline has multiple mappings between experience indicators and touchpoints). Williams does not explicitly disclose indicators corresponding to visual attributes. However, Von Reden in the analogous art of experience timeline teaches: disclose indicators corresponding to visual attributes (fig. 18B: para [0178]: indicators 1822-1826 have visual attributes such as a color attribute and a shape attribute). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Von Reden with the teachings of Williams. One having ordinary skill in the art would have been motivated to combine such attributes so that at a glance the viewer can quickly understand its meaning.
As per claim 11, the modified Williams teaches the non-transitory computer-readable medium of claim 10. The modified Williams further teaches that the first experience indicator in connection with the first touchpoint using a first size (visual) attribute (Von Reden: fig. 18B: para [0178]: indicators 1840-1846 have visual attributes such as a color attribute and a shape attribute); and the second experience indicator in connection with the second touchpoint using a second (visual) attribute (Von Reden: fig. 18B: e.g. the thumbs up shape is filled in with the color black and the thumbs down shape is in white). Williams further teaches that experiences with the touchpoints using size (visual) attributes indicating a size of a group of individuals that experienced the first touchpoint (Williams: figs. 7 and 8; col. 21, lines 51-64; col. 24, line 59 – col. 25, line 7: three levels of granularity/visual attributes representing, for example, a degree of popularity in consumption experience such as least popular from a set of experience indicators 720-724 ranging from least popular among users, mid-range popular among users to most popular (and frequency of use, col. 16, lines 9-16)). One having ordinary skill in the art would have been motivated to combine such focus in order to provide meaning to GUI elements at a glance and contribute significantly to the user-friendliness of GUI interfaces, especially since an image is worth a thousand words.
As per claim 12, the modified Williams teaches the non-transitory computer-readable medium of claim 10. The modified Williams further teaches generate the experience-journey timeline by generating the experience-journey timeline for a segment of users indicating mappings between particular experience indicators corresponding to the segment of users and the particular touchpoints from the set of touchpoints and provide the experience-journey timeline by providing the experience-journey timeline for the segment of users to cause the client device to display the particular experience indicators corresponding to the segment of users in connection with the particular touchpoints from the set of touchpoints within the graphical user interface (Williams: fig. 26; para [00267-0270]: wherein the segment of users refers to individuals or users whose activities or responses have been recorded and can include individuals that belong to or possess a defined characteristics such as customers).
As per claim 13, the modified Williams teaches the non-transitory computer-readable medium of claim 10. The modified Williams further teaches providing the experience-journey timeline to cause the client device to display a selectable option to send a digital survey corresponding to a touchpoint of the experience-journey timeline within the graphical user interface (Williams: para [0223]: provides a GUI  for customizing feedback wherein surveys including question in the survey and potential answers for the questions can be defined). 
As per claim 14, the modified Williams teaches the non-transitory computer-readable medium of claim 13. The modified Williams further teaches present distribution options to distribute a digital survey corresponding to the touchpoint to the entity in response to receiving an indication of a user interaction with the selectable option on the client device (Williams: para [0223]: GUI provided to customize the feedback system including what mediums to use to request the feedback (e.g., text, phone call, email)). 
As per claim 16, the modified Williams teaches the computing device of claim 15. The modified Williams further teaches displaying experience indicators in connection with a touchpoints (Williams: figs. 25-26: provide experience indicators “Rating: 9” and “Rating: 2”). Williams does not explicitly disclose displaying experience indicators using visual attributes wherein a first visual attribute is visually different from a second visual attribute. However, Von Reden teaches displaying experience indicators using visual attributes wherein a first visual attribute is visually different from a second visual attribute (fig. 18B: e.g. the thumbs up shape is filled in with the color black and the thumbs down shape is in white). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Von Reden with the teachings of Williams. One having ordinary skill in the art would have been motivated to combine such attributes so that at a glance the viewer can quickly understand its meaning.
As per claim 19, the modified Williams teaches the computing device of claim 15. The modified Williams further teaches detect a user selection of an entity within a graphical user interface (Williams: fig. 26: Cambria Davies/entity selected); 
in response to detecting the user selection of the entity, receive an experience-journey timeline wherein the experience-journey timeline indicates mappings between particular experience indicators from a set of experience indicators to particular touchpoints from a set of touchpoints and display the experience-journey timeline within the graphical user interface by displaying the particular experience indicators in connection with the particular touchpoints from the set of touchpoints (Williams: fig. 26; para [00267-0270]: “[i]n the example of FIG. 26, the feedback data of a contact is displayed in a timeline” wherein touchpoints such as “client visits to the contact, service technician visits, product delivery”, etc.  with experience indicator ”Rating: 2” representing an experience dataset of the entity/person Cambria Davies).
Williams does not explicitly disclose a segment of users. However, Von Reden in the analogous art of experience timelines teaches: a segment of users and, moreover, based on the selected segment of users, receive data for the segment of users (fig. 17; para [0172]: a compilation of feedback ratings is provided, e.g. 92% of users found the first item relevant and/or otherwise useful to their clinical scenario, while 84% found the second item relevant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Von Reden with the teachings of Williams. One having ordinary skill in the art would have been motivated to combine such a feature so that users can easily sort and group helpful information in a single location for reference at any point during his or her workflow (para [0175]).
6.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”, US 20190347668 A1), Bjorkegren (US 9858244 B1), Khan (US 20120072311 A1) and Black et al. (“Black”, US 20140006938 A1).
As per claim 9, the modified Williams teaches the non-transitory computer-readable medium of claim 8. Although the modified Williams teaches identifying the set of touchpoints including a subsequent touchpoint and initial touchpoint before the subsequent touchpoint by the group or organization/entity (Williams: fig. 26: initial event/touchpoint “was created” at 1:49, a set of touchpoints “was created” at 1:49…”marketing email” at 5:23 and subsequent touchpoint “feedback” at 9:46; as depicted in fig. 7B of the application, identifying set of events/touchpoints “Check in”…”Boarding” by identifying subsequent touchpoint “In Flight” 732 (text describing an event in timeline among sequential events on a timeline) contingent upon initial touchpoint “Check in ”touchpoint 732 (732 is contingent upon “Check in” occurring)), the modified Williams does not explicitly disclose identify a set of touchpoints by identifying a subsequent touchpoint depend/contingent upon an initial touchpoint before the subsequent touchpoint. However, Black in the analogous art of timelines: teaches identify a set of touchpoints by identifying a subsequent touchpoint contingent upon an initial touchpoint before the subsequent touchpoint (figs. 19 and 20; par {0024} “dependencies that the user believes to have led up to some of the Events”: dependencies of events/touchpoints 1908 with initial event/touchpoint “Feature Definition”, set of events/touchpoints “Feature Definition” and “Design code, and subsequent event/touchpoint ”Stabilizing the Code”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Black with the teachings of the modified Williams. One having ordinary skill in the art would have been motivated to combine such a feature to provide, at a glance, information that is useful in addition to other information on a timeline, i.e. instead of displaying description of sequential dependent described events in a separate area from a displayed timeline area with indications of events at each point in time, users can view a display that conveys information from both areas in one timeline at a glance and, thereby, save display space, especially in small handheld devices with limited display space.
7.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”, US 20190347668 A1), Bjorkegren (US 9858244 B1), Khan (US 20120072311 A1) and Coffman et al. (“Coffman”, US 20080033779 A1).
As per claim 18, the modified Williams teaches the computing device of claim 15. The modified Williams does not explicitly disclose displaying a selectable option to send a digital survey corresponding to a touchpoint of the experience-journey timeline within the graphical user interface, detect a user interaction with the selectable option  and, based on detecting the user interaction, present distribution options for distributing a digital survey corresponding to the touchpoint to the entity. However, Coffman in the analogous art of experiences teaches: displaying a selectable option to send a digital survey corresponding to a touchpoint of the experience-journey timeline within the graphical user interface, detect a user interaction with the selectable option  and, based on detecting the user interaction, present distribution options for distributing a digital survey corresponding to the touchpoint to the entity (figs. 5D-6A; para [0031]: in response to user interaction with select option such as 531, present distributing via email 537 to distribute survey to either decline 613 or accept 615 corresponding to a type of touchpoint location 541 of event resulting in experience 535 to entity Matt and Bruce). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Coffman with the teachings of Williams. One having ordinary skill in the art would have been motivated to combine such option to provide resultant feedback to mine relevant user’s interest.

Response to Arguments
Applicant's arguments filed 06/30/2021 have been considered as a whole but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch, can be reached at (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 
information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.		
	
/LE V NGUYEN/Examiner, Art Unit 2143                                                                                                                                                                                                        September 6, 2021

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143